Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 1 of 17

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEBORA KITCHEN, individually and
as ADMINISTRATRIX OF THE ESTATE :
OF SHAWN KITCHEN, : NO. 3:19-CV-1936
Plaintiff
(JUDGE MARIANI)
V.

CLINTON COUNTY, WELLPATH LLC
fikia CORRECT CARE SOLUTIONS,
LLC; KARL PECHT; HOLLY BARRETT;
CHRISTAL MILLER; CYNTHIA MANN;
ASHELY BECHDEL; CATHY PERRY;
[FIRST NAME UNKNOWN] POWELL;
[FIRST NAME UNKNOWN] MOORE;
[FIRST NAME UNKNOWN] MUTHLER;
and [FIRST NAME UNKNOWN]
WATSON,

Defendants.

MEMORANDUM OPINION
|. INTRODUCTION

Presently before the Court is the motion to dismiss filed by Defendants Clinton
County, Powell, Moore, Muthler, and Watson (collectively “County Defendants”). (Doc. 22).
The County Defendants seek dismissal of portions of the complaint filed by Plaintiff Debora
Kitchen, individually and as administratrix of the Estate of Shawn Kitchen (“plaintiff”). For the

reasons discussed below, the Court will deny the motion.
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 2 of 17

ll. FACTUAL ALLEGATIONS

On November 21, 2017, Shawn Kitchen became incarcerated at the Clinton County
Correctional Facility pursuant to a detainer involving an alleged probation violation. (Doc. 1,

Compl. at J 26). He had “pre-trial detainee” status at the prison. (/d. at ] 27).

At intake and processing, Kitchen complained of severe back pain. The prison
prescribed nerve and pain medication, such as Tylenol and ibuprofen, as well as a steroid

taper to resolve what they diagnosed as muscular skeletal complaints. (/d. at 28).

The medicine did not resolve Kitchen’s pain, and the pain in fact increased. (/d. at {
30). The defendants immediately became aware that the medicine did not work. (Id. at
29). As early as November 24, 2017, Defendant Holly Barrett, LPN, reported that Kitchen
had so much pain that he was crying in his cell and could not stand on his own. (/d. at ff] 7,
31). Kitchen requested that he be taken to the emergency room, Barrett denied the request

without any examination, care or treatment. (Id. at { 32).

Over the next two weeks, Kitchen’s condition continued to worsen. He screamed
and cried from pain. (/d. at ] 42-94). He also continued to seek emergency care as the
pain spread. (/d. at ] 45). He began to hit his head against the bars due to the pain. (/d. at
| 63). He shook and perspired profusely. (/d. at ] 72). The prison, however, did not change
his medical regimen or provide him emergency medical care. (/d. at 56). Plaintiff alleges

that a reasonable medical practitioner would have known that Kitchen did not suffer from
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 3 of 17

muscular skeletal pain, but actually showed signs and symptoms of an infection. (/d. at J

59).

Medical staff repeatedly denied Kitchen’s requests for emergency care. (/d. at ff] 45,
73, 74, 90). He eventually could not move or eat. (/d. at J 79, 93). He laid in his cell
immobile and urinated on himself. (/d. at | 91). Corrections staff ridiculed him and placed
him in a restraint chair for hours as punishment for continuing to seek medical care. (/d. at

1] 65 66). They told him that he complained too much. (id. at J 85).

On December 3, 2017, Defendants Bechdel and Barrett found Kitchen lying face
down in his cell, soaked in urine. (/d. at | 95). They reported that he appeared to be
catatonic, but neither called for emergency medical assistance. (/d. at ] 96). Instead,
Bechdel and Barrett along with corrections staff placed him in a wheelchair to take him to
the shower where he lost consciousness and his pulse. (/d. at § 97). Then for the first time,
prison medical staff called for emergency medical assistance. (/d. at ] 99). Staff members
reported to the emergency medical personnel that Kitchen had not had any recent injury or

illness, and had no complaints prior to his collapse. (/d. at § 102).

Shortly after the emergency medical personnel arrived, Kitchen was pronounced
dead. (/d. at | 103). He died from a kidney infection caused by an easily treatable urinary
tract infection. (/d. at ] 104). He was forty (40) years old. (/d. at ¢ 105). By the time

Kitchen died, the Medical and Correctional Defendants had denied over two dozen requests
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 4 of 17

for medical assistance. (Id. at | 100). The prison doctor had physically examined him only
once. No blood work or tests had been performed, and no antibiotics had been prescribed.

(Id.)

Based upon these allegations, which are provided with much greater detail in the
complaint, Kitchen’s Estate filed the instant lawsuit. The eight (8) count complaint asserts
the following causes of action: Count |, failure to adopt policy, or in the alternative, failure to
train or Supervise, pursuant to 42 U.S.C. § 1983 against the Municipal Defendants’; Count
Il, denial and delay of access to adequate medical care pursuant to 42 U.S.C. § 1983
against the Medical Defendants2; Count III, denial and delay of access to adequate medical
care pursuant to 42 U.S.C. §1983 against the Correctional Defendants?; Count IV, failure to
intervene pursuant to 42 U.S.C. § 1983 against the Medical and Correctional Defendants;
Count V, medical negligence (wrongful death) against Defendants Pecht and Wellpath;
Count VI, medical negligence (survival) against Defendants Pecht and Wellpath; Count VII,
medical negligence (wrongful death) as to the LPN Defendants‘; and Count VIII, medical

negligence (survival) as to the LPN Defendants and Wellpath.

 

‘ Plaintiff lists the Municipal Defendants as Clinton County and Wellpath, LLC. (Doc. 1, Compl. at § 5).
2 The Medical Defendants are Karl Pecht, M.D.; Holly Barrett, LPN; Christal Miller, LPN; Cynthia Mann,
LPN; Ashely Bechdel, LPN; and Cathy Perry, LPN. (Doc. 1, Compl. at { 12).

3 The Correctional Defendants are Powell, Moore, Muthler, and Watson. (Doc. 1, Compl. at {] 19).

4 The LPN Defendants are Holly Barrett, LPN; Christal Miller, LPN; Cynthia Mann, LPN; Ashely Bechdel,
LPN; and Cathy Perry, LPN.
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 5 of 17

Defendants Clinton County, Powell, Moore, Muthler and Watson (collectively “the
County Defendants”) have filed a motion to dismiss the counts asserted against them,
specifically Count |, Count Ill and Count IV. The parties have briefed their respective
positions, bringing the case to its present posture.

Ill. STANDARD OF REVIEWS
The court must dismiss a complaint under Federal Rule Civil Procedure
12(b)(6), if it does not allege “enough facts to state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929
(2007). The plaintiff must aver “factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiff's obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations,

 

5 Defendants do not label their motion as a motion to dismiss under Rule 12(b)(6) but we
shall treat it as such. Apparently, defendants seek dismissal pursuant to the provisions of
28 U.S.C. § 1915A, which provides for screening of civil complaints which are filed by
prisoners. This complaint, however, is not filed by a prisoner or while the plaintiffs
decedent was imprisoned and the initial screening provisions of section 1915A are
inapplicable. See, e.g., Olivas v. Nev. Ex rel. Dept. of Corr., 856 F.3d 128 (9 Cir. 2017)
(Former prisoner who filed suit, after he was released from custody, for his treatment while
a prisoner was not a Suit filed by a “prisoner” and subject to 1915A initial screening).

5
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 6 of 17

alterations, and quotations marks omitted). In other words, “[fjactual allegations must be
enough to raise a right to relief above the speculative level.” Covington v. Int'l Ass'n of
Approved Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013) (internal citations and
quotation marks omitted). A court “take[s] as true all the factual allegations in the Complaint
and the reasonable inferences that can be drawn from those facts, but. . . disregard[s] legal
conclusions and threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Ethypharm S.A. France v. Abbott Labs., 707 F.3d 223, 231 n.14
(3d Cir. 2013) (internal citation, alteration, and quotation marks omitted). Thus, “the
presumption of truth attaches only to those allegations for which there is sufficient ‘factual
matter’ to render them ‘plausible on [their] face.” Schucharat v. President of the U.S., 839
F.3d 336, 347 (3d Cir. 2016) (alteration in original) (quoting /gbal, 556 U.S. at 679).
“Conclusory assertions of fact and legal conclusions are not entitled to the same

presumption.” /d.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfully.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal
Citation omitted) (first quoting Twombly, 550 U.S. at 556; then quoting /qbal, 556 U.S. at
678). “The plausibility determination is ‘a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” /d. at 786-787 (quoting

Iqbal, 556 U.S. 679).
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 7 of 17

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or

futile.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

[E]ven when plaintiff does not seek leave to amend his complaint after a
defendant moves to dismiss it, unless the district court finds that amendment
would be inequitable or futile, the court must inform the plaintiff that he or she
has leave to amend the complaint within a set period of time.

Id.

IV. ANALYSIS

The issues raised in the County Defendants’ motion can be broken down into the
following four general areas: whether plaintiff has plausibly pleaded municipal liability
against the county; whether plaintiff properly alleges a denial and delay of access to
adequate medical care against the Correctional Defendants; whether plaintiff states a
plausible claim for failure to intervene against the Correctional Defendants and whether the
individual Correctional Defendants are shielded by qualified immunity. We will discuss each
issue in turn.

1. Municipal Liability

Count | of the plaintiff's complaint asserts a cause of action for failure to adopt policy
or, in the alternative, failure to train or supervise pursuant to 42 U.S.C. § 1983 brought
against the Municipal Defendants, that is Defendant Clinton County and Defendant Wellpath

LLC, f/k/a Correct Care Solutions, LLC. Plaintiff alleges that these defendants failed to

7
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 8 of 17

adopt a policy or procedure to address the immediate and/or emergency medical concerns
of inmates under their care and custody. (Doc. 1, Compl. at § 115). The failure to adopt
such a policy caused Kitchen to “suffer from actual physical torture that culminated in his
slow, painful, and lingering death.” (/d. at § 116). In the alternative, plaintiff claims that the
Municipal Defendants failed to train and/or supervise the Medical and Correctional
Defendants in emergency medical concerns. (/d. at ]{] 121-122). Clinton County moves to

dismiss this count as to itself.

Plaintiff brings Count | pursuant to 42 U.S.C. § 1983 (“section 1983”). In pertinent

part, section 1983 provides as follows:

Every person who, under color of any statute, ordinance,
regulation, custom, or usage, of any State or Territory or the
District of Columbia, subjects, or causes to be subjected, any
citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable
to the party injured in an action at law, suit in equity or other
proper proceeding for redress ....

42 U.S.C. § 1983.

Section 1983 does not, by its own terms, create substantive rights. Rather, it
provides only remedies for deprivations of rights established elsewhere in the Constitution
or federal laws. United States v. Kneipp, 95 F.3d 1199, 1204 (3d Cir. 1996). To establish a
claim under section 1983, two criteria must be met. First, the conduct complained of must

have been committed by a person acting under of color of state law. Second, the conduct
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 9 of 17

must deprive the complainant of rights secured under the Constitution or federal law.

Sameric Corp. of Delaware, Inc. v. City of Philadelphia, 142 F.3d 582, 590 (3d Cir. 1998).

Here, plaintiff seeks redress for the violation of Kitchen’s right to adequate medical
care as a pretrial detainee, which is a right protected by the due process clause of the
Fourteenth Amendment to the United States Constitution. See Natale v. Camden Cnty.

Corr. Facility, 318 F.3d 575, 581 (3d Cir. 2003).

The Municipal Defendants, including Defendant Clinton County, however, cannot be
held liable for the constitutional violations of their employees based upon vicarious liability.
Monnell v. New York City Dept. of Soc. Svcs., 436 U.S. 658, 691 (1978). Rather, for liability
to attach to the Municipal Defendants, plaintiff must allege that the violation of Kitchen’s
constitutional rights was caused by a policy or custom used by the Municipal Defendants.

Id.

The Third Circuit Court of Appeals has explained that “policy or custom” can be
found in one of the following three situations: 1) where the appropriate officer has
promulgated a generally applicable statement of policy for the municipality; 2) where no
general rule has been announced, but the policymaker itself performs the act which violated
federal law; and 3) where no policy exists and the policymaker has refused to act, even
though the “need to take some action to contro! the agents of the government is so obvious,

and the inadequacy of existing practice so likely to result in the violation of constitutional
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 10 of 17

rights, that the policymaker can reasonably be said to have been deliberately indifferent to

the need.” Natale, 518 F.3d at 584 (internal quotation marks and citations omitted).

Here, plaintiff alleges the third type of municipal liability, the failure of the Municipal
Defendants to impose a policy. Specifically, plaintiff argues that the Municipal Defendants
violated Kitchen’s rights by failing to implement a policy with regard to emergency care at
the prison, a policy which was obviously needed. The County Defendants move to dismiss
this claim for several reasons. Generally, they argue that plaintiff cannot identify a Clinton
County policy or custom that violates federal law. Defendant is accurate in a sense,
because plaintiff has not alleged a policy or custom. Plaintiff does, however, allege that the
failure of the defendants to impose a policy regarding emergency care is sufficient to state a
cause of action pursuant to Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575 (3d Cir.

2003). After a careful review, we agree.

Natale dealt with a plaintiff who was a pre-trial detainee in a New Jersey prison. /d.
at 578. He was insulin dependent. /d. The prison did not timely provide him with insulin,
which he alleged caused him to suffer a stroke. /d. He sought to impose municipal liability
against the prison health services on the basis that they had failed to establish a policy
which addressed the immediate medication needs of inmates with serious medical
conditions. The Third Circuit, in ruling at the summary judgment stage, ruled in favor of the
plaintiff. The court explained: “A reasonable jury could conclude that the failure to establish

a policy to address the immediate medication needs of inmates with serious medical

10
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 11 of 17

conditions creates a risk that is sufficiently obvious as to constitute deliberate indifference to

those inmates’ medical needs.” /d. at 585.

Plaintiff argues that likewise having a policy responsive to inmates’ emergent
medical needs is an obvious need in any corrections medical program. The Municipal
Defendants here did not have such a policy; therefore, they have sufficiently alleged a

“policy or practice” to impose municipal liability.

The County Defendants attempt to distinguish Natale. They point out, for example,
that the Third Circuit holding applied to the health services provider, not to the county. In
Natale, the district court had granted summary judgment for the county and the jail itself.
The plaintiff did not appeal the grant of summary judgment as to those entities. Thus,
liability with regard to the county and jail was not before the Third Circuit. No explanation
was provided as to why summary judgment was granted in their favor by the district court.
Id, at 578 n.2. There is no reason, therefore, to conclude that because the county was not
before the court in Natale that Clinton County should be dismissed from this case. The
analysis in Natale appears applicable to any municipal defendant and the court did not limit
its holding to prison health service providers. The Supreme Court has indicated that the fact
that a local government may contract with a private provider to provide medical care at a
prison does not “relieve [the local governmental entity] of its constitutional duty to provide

adequate medical treatment to those in its custody.” West v. Atkins, 487 U.S. 42, 56 (1988).

11
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 12 of 17

Next, defendants attempt to distinguish Natale on the facts.

The policy in Natale dealt with a failure to address immediate medication needs of inmates
who were brought to the prison. Here, according to the County Defendants, plaintiff does
not raise issues about immediate medication needs, and therefore, Natale does not apply.
While defendants are correct that the policy at issue here is not exactly the same as the
policy at issue in Natale, they are not correct in arguing that dismissal of Count | is as a

result needed.

Where a municipal body fails to establish a policy which creates a risk that is
sufficiently obvious as to constitute deliberate indifference to an inmate’s medical needs, a
prisoner may have a civil rights action. Natale, 318 F.3d at 584. Here, it is obvious that
prisoners may have emergency medical needs — just as in Natale it was obvious that
prisoners may have immediate medical needs. A failure to have a policy related to such
emergent needs might be deemed deliberate indifference. Accordingly, Clinton County's

motion to dismiss Count | will be denied.§

 

6 Defendant Clinton County points out that it contracted with Defendant Wellpath to provide medical care
and treatment to inmates at the county correctional facility. (See Doc. 1, Comp. at ] 5). Clinton County
argues that plaintiff cannot utilize this contract to establish liability against the County based on the alleged
actions or inactions of Wellpath, for example, medical malpractice. It does not appear that the complaint
seeks to hold Clinton County liable on the basis of the contract with Wellpath. Rather, the complaint
asserts an independent constitutional violation against the county. Even if the plaintiff can be construed to
be relying on the contract, it would be inappropriate to dismiss as this point because the contract is not
before the court and discovery has not yet been completed. Without the contract it is not possible to fully
analyze the relationship between Clinton County and Wellpath. It may be more appropriate to address
these issues at the summary judgment stage if necessary. Likewise, the County Defendants challenge
plaintiff's alternative theories of liability, failure to train and supervise. For purposes of the procedural

12
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 13 of 17

2. Denial or Delay of Access to Adequate Medical Care

Count III of plaintiff's complaint asserts a cause of action against the individual
Correctional Officers for denial and delay of access to adequate medical care pursuant to
42 U.S.C. § 1983. (Doc. 1, Compl. F9 at 127-28). Plaintiff alleges that the Correctional
Defendants had reason to believe, or actually knew, that the Medical Defendants were
mistreating or not treating Kitchen’s serious medical needs and exhibited deliberate

indifference to that mistreatment/nontreatment. (/d. at J 128).

The law provides that absent a reason to believe a prison’s medical staff are
mistreating, or not treating, a prisoner, a non-medical prison official is not exhibiting
deliberate indifference by failing to respond to a prisoner's medical complaints. Farmer v.
Brennan, 11 U.S. 825, 837 (1994). Thus, non-medical prison officials may be held liable for
denial of adequate medical treatment of an inmate only where they have reason to believe,
or actual knowledge, that prison medical staff are mistreating, or not treating a prisoner.

Spurill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004).

The parties agree on the law. They disagree, however, as to whether plaintiff has
sufficiently pleaded deliberate indifference on the part of the Correctional Defendants. We

find that the plaintiff has.

 

posture of this case, these claims have been sufficiently pleaded. These issues may be revisited, however,
after the facts regarding the training and supervision are revealed through discovery.

13
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 14 of 17

According to the plaintiffs complaint, the Correctional Defendants for two weeks
witnessed Kitchen crying and screaming in pain, being unable to move, eat or drink, curling
up on his cell floor writhing in pain, urinating on himself, and engaging in self-harm in an
attempt to procure medical care. They ridiculed him during this time period. The
Correctional Defendants argue that during Kitchen’s incarceration, the Medical Defendants
were examining Kitchen, and therefore, they had no duty to see that Kitchen obtained
medical treatment. At this early stage of the case, before discovery has even taken place,
and when we must accept the complaint’s allegations as true, it is inappropriate to decide
what the facts actually were. Plaintiffs have sufficiently plead that the Correctional
Defendants were deliberately indifferent to Kitchen’s serious medical needs. The motion to

dismiss Count III will be denied.
3. Failure to Intervene

Count III of plaintiffs’ complaint asserts a cause against the Correctional Defendants
for denial and delay of access to adequate medical care pursuant to 42 U.S.C. § 1983.
(Doc. 1, Compl. ff] at 127-28). The complaint alleges that the Correctional Defendants had
reason to believe or actually knew that the Medical Defendants were mistreating or not
treating Kitchen’s serious medical needs and inflicted “unnecessary and wanton pain upon
him by denying and/or delaying access to medical care in a way that patently offends the
evolving standards of decency for which he was constitutionally protected to enjoy ....” (Id.

at 128).

14
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 15 of 17

The law provides that to establish a constitutional claim for failure to intervene, a
plaintiff must demonstrate the following three elements: 1) an underlying constitutional
violation; 2) a duty to intervene and 3) a realistic and reasonable opportunity to intervene.

Smith v. Mensinger, 293 F.3d 641, 650-51 (3d Cir. 2002).

As explained in the previous section, plaintiff has sufficiently alleged that the
Correctional Defendants were reasonably aware the prison’s medical staff were denying
medical care to Kitchen, which is a constitutional violation. They failed to intervene where
they had a realistic and reasonable opportunity, over the course of two weeks, to do so.

Accordingly, the motion to dismiss Count IV will be denied.’
4. Qualified Immunity

The final issue raised by the Correctional Defendants involves the doctrine of
qualified immunity. They argue that qualified immunity shields them from liability in the

instant case. We disagree.

Qualified immunity can serve as a defense to an individual defendant accused of a
civil rights violation. See Hunter v. Bryant, 502 U.S. 224, 227 (1991). “A government
official sued under § 1983 is entitled to qualified immunity unless the official violated a

Statutory or constitutional right that was clearly established at the time of the challenged

 

7 With regard to Counts II! and IV, the parties’ briefs go into great detail regarding the factual allegations of
the complaint. The resolution of these factual matters is best left to a latter stage of the case, not the
motion to dismiss stage.

15
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 16 of 17

conduct.” Carroll v. Carman, 574 U.S. 13, 16 (2014). For a qualified immunity analysis,
therefore, the court must examine: 1) whether the officials violated a constitutional right and
2) whether that right was clearly established at the time. Wright v. City of Phila., 409 F.3d

595, 699-700 (3d Cir. 2005) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

A legal right is “clearly established” where “its contours [are] sufficiently clear that a
reasonable official would understand that what he is doing violates that right.” Anderson v.
Creighton, 483 U.S. 635, 640 (1987). “In other words, existing precedent must have placed
the statutory or constitutional question beyond debate. This doctrine gives government
officials breathing room to make reasonable but mistaken judgments and protects all but the

plainly incompetent or those who knowingly violate the law.” Carroll, 574 U.S. at 17.

Qualified immunity is inapplicable in the present case. The constitutional rights at
issue, which the Correctional Defendants are accused of violating, are denial/delay of access
to adequate medical care and failure to intervene. Existing precedent has placed the
existence of these constitutional rights beyond debate. See Spurill v. Gillis, 372 F.3d 218,
236 (3d Cir. 2004) (explaining when a non-medical prison official can be held liable for
deliberate indifference to a serious medical need); Smith v. Mensinger, 293 F.3d 641, 650-51
(3d Cir. 2002) (applying failure to intervene analysis to prison officials who failed to stop an
Eighth Amendment violation in prison). Accordingly, qualified immunity does not apply to

the individual Correctional Defendants.

16
Case 3:19-cv-01936-RDM Document 55 Filed 06/08/20 Page 17 of 17

v. CONCLUSION

For the reasons set forth above, we find no merit to the County Defendants’ motion
to dismiss Counts |, III or lV of plaintiffs complaint. Additionally, we find that it is
inappropriate at this time to conclude that qualified immunity shields the individual
Correctional Defendants from liability. The County Defendants’ motion to dismiss will thus

be denied. An appropriate order follows.

  

MMi

Robert D--Mafiani
United States District Judge

 

17
